Citation Nr: 0012989	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  99-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

(The issue of entitlement to a waiver of overpayment of death 
pension benefits is addressed in a separate decision under a 
different docket number).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1939 to June 
1945.  The evidence on file shows that he died in January 
1977, and that the appellant is his surviving spouse.

Service connection was previously denied for the cause of the 
veteran's death by the Board of Veterans' Appeals (Board) in 
April 1978.  Thereafter, a rating decision issued in June 
1984 reopened the claim but denied service connection for the 
cause of the veteran's death.  The appellant was informed of 
this decision, and did not appeal.

This matter is before the Board on appeal from a February 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia, which denied 
the claim as not well grounded.  Thus, it appears that the RO 
implicitly found that new and material evidence had been 
submitted to reopen the claim.  Despite this implicit 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed the provisions of 38 
U.S.C.A. §§ 5108 and 7104 to require the Board itself to 
determine whether new and material evidence has been 
presented before it can reopen a claim and readjudicate and 
issues going to the merits of the claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, VAOGCPREC 
05-92, 57 Fed Reg. 49744 (1992), provides that the Board has 
the authority to determine on a de novo basis whether a claim 
has been properly reopened.

The Board acknowledges that the RO did not specifically 
consider whether new and material evidence has been presented 
in the instant case.  When the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether the veteran has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  As stated above, the Board must make a determination 
of whether new and material evidence has been presented in 
order for it to have jurisdiction to review the underlying 
claim.  Further, the Board notes that it has been determined 
that the burden of submitting new and material evidence is 
less than the burden of submitting a well-grounded claim (See 
Elkins v. West, 12 Vet. App. 209 (1999)), and a claimant has 
the initial burden of submitting a well-grounded claim.  
Accordingly, the Board finds that the appellant will not be 
prejudiced by the Board adjudicating the issue of whether new 
and material evidence has been presented.

The appellant provided testimony at a personal hearing before 
the undersigned Board Member in December 1999, a transcript 
of which is of record.  At that time, the record was kept 
open for 30 days to provide the appellant an opportunity to 
present additional evidence identified at this hearing.  To 
date, no additional evidence has been received from the 
appellant regarding her claim.


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
January 1977, and that his immediate cause of death was acute 
myocardial infarction.  No contributory causes of death are 
listed.

2.  The Board denied service connection for the cause of the 
veteran's death in April 1978, and that decision is final.

3.  A rating decision, issued in June 1984 reopened the 
claim, but denied the underlying issue of service connection 
for the cause of the veteran's death.  The appellant was 
informed of this decision and did not appeal.

4.  The additional evidence submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  No competent medical evidence has been presented showing 
that the veteran's tobacco use in service was the principal 
or contributory cause of his death from acute myocardial 
infarction.

6.  No competent medical evidence has been presented showing 
that the veteran acquired nicotine dependence in service or 
that the veteran was nicotine dependent prior to his death.


CONCLUSIONS OF LAW

1.  The June 1984 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 4005(c) (1982) (38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
1999)); 38 C.F.R. § 19.192 (1983) (38 C.F.R. § 20.1103 
(1999)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a); 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1310, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.312 (1999); VAOPGCPREC 2-93 (January 13, 1993); 
VAOPGCPREC 19-97 (May 13, 1997); Davis v. West, 13 Vet. 
App. 178 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  At the time of his death, the veteran was 
service-connected for the following: partial paralysis of the 
left radial nerve, secondary to shell fragment wound, 
evaluated as 20 percent disabling; residuals of shell 
fragment wounds to the left arm, Muscle Group V, evaluated as 
20 percent disabling; residuals of shell fragment wounds to 
the left buttocks, Muscle Group XVII, evaluated as 20 percent 
disabling; neuritis, left calf, secondary to shell fragment 
wounds, left buttock, evaluated as 10 percent disabling; and 
psychoneurosis, anxiety, evaluated as 10 percent disabling.  
Additionally, he was recognized to have the following 
nonservice-connected disabilities: hypertensive 
cardiovascular disease with old myocardial infarction and 
cardiovascular accident with right hemiplegia; chronic brain 
syndrome; diabetes mellitus; and hyperthyroidism.  It is also 
noted that the veteran was granted a total rating based upon 
individual unemployability by an August 1975 Board decision, 
which was effective July 8, 1974.

The Board notes that the evidence on file shows that the 
appellant remarried in February 1989, but that this marriage 
was terminated by the death of her second spouse in August 
1989.

The Board previously denied the claim of entitlement to 
service connection for the cause of the veteran's death in 
April 1978.  At the time of that decision, the evidence on 
file included the following:

1)  The veteran's death certificate, which shows that he died 
January 23, 1977.  His immediate cause of death is listed as 
acute myocardial infarction.  No contributory causes of death 
are listed.

2)  The veteran's service medical records.  These records 
show that the veteran's cardiovascular system was clinically 
evaluated as normal on his December 1939 enlistment 
examination, as well as his February 1941 induction 
examination.  It is noted that there are numerous records 
which pertain to the veteran's shell fragment wounds.  For 
example, records from November 1944 note that the veteran's 
habits included one pack of cigarettes, daily.  However, 
these records contain no diagnosis of or treatment for heart 
problems during active service..  Further, the veteran was 
not diagnosed with nicotine dependence during active service 
either.

3)  Various statements from the veteran and medical records 
concerning his service-connected disabilities, which contain 
no pertinent information regarding his heart or his use of 
tobacco.

4)  A January 1947 VA medical examination which clinically 
evaluated the veteran's cardiovascular system as normal.

5)  A February 1951 VA chest X-ray which revealed both lung 
fields to be clear.  It was also determined that the 
veteran's aorta and heart were normal.

6)  An October 1960 VA medical examination which diagnosed, 
among other things, hypertension, arterial, and possibly 
thyroid.  X-rays conducted in conjunction with this 
examination found the chest to be normal, as on the February 
1951 X-rays.

7)  A Report of VA Hospitalization for February to March 
1972.  It was noted that the veteran sought admission because 
of nervousness and shortness of breath.  It was noted that he 
had been taking a Digitalis preparation since the age of 37 
because of the diagnosis of congestive heart failure.  He was 
given a weekend pass on March 2, 1972, but returned with an 
obvious cerebral vascular accident with right hemiplegia.  
This cerebral vascular accident occurred at home after the 
apparent development of a hypertensive episode.  Diagnoses 
from this hospitalization included observation for 
myocarditis not confirmed; cerebral vascular accident with 
right hemiplegia and aphasia; and hypertension.  

8)  A September 1972 VA medical examination for housebound 
status or need for regular aid and attendance.  This 
examination diagnosed, among other things, hypertensive 
cardiovascular disease with residual right hemiplegia.

9)  A September 1974 VA medical examination report, which 
stated, among other things, that the veteran's greatest 
disability was related to his heart attack and also the 
stroke that he had in 1969.  Moreover, the examiner stated 
that, based on the information given, the veteran was not 
truly seriously incapacitated prior to the stroke and heart 
attack.  Diagnoses from this examination included 
hypertension, hypertensive cardiovascular disease, and right 
hemiplegia secondary to cerebrovascular accident.  
Additionally, the veteran was determined to have nonpsychotic 
organic brain syndrome with circulatory disturbance.  

10)  An October 1974 private medical statement from a Dr. D. 
O. Hill, who reported that he saw the veteran in August 1959 
with a chief complaint of having a sore throat.  At that 
time, the veteran gave a history of having been told six 
months earlier that he had an elevated blood pressure.  Dr. 
Hill also noted that that the veteran was placed on anti-
hypertensive medications.

11)  Private medical statements from a Dr. H. E. Melton, 
dated in July 1975 and November 1977.  In the July 1975 
statement, Dr. Melton noted that the veteran had been his 
patient since 1955, and that the veteran had had a stroke in 
1972 which left his right arm paralyzed.  In the November 
1977 statement, Dr. Melton noted that the veteran had rather 
severe hypertension as early as 1955.  

12)  Private medical treatment records from Dr. Melton 
concerning the veteran, which cover a period from April 1955 
to August 1960.  Among other things, these records show that 
the veteran sought treatment in April 1955 for shortness of 
breath/nocturnal dyspnea.  It was also noted that the veteran 
experienced occasional coughing at night "only if excessive 
smoking."  

13)  Private medical statements from a Dr. A. A. Futrale, 
dated in February 1975 and May 1976.  In both of these 
statements, Dr. Futrale reported that the veteran had 
extensive arteriosclerosis resulting in congestive heart 
failure and transient strokes, which had resulted in mental 
and physical impairment.  Dr. Futrale also noted that the 
veteran had diabetes mellitus, hyperlipoproteinemia, 
essential hypertension, peripheral neuropathy, degenerative 
joint disease, and chronic obstructive pulmonary disease.

None of the above post-service medical records related the 
veteran's heart and/or lung problems to his period of active 
service, to include his smoking therein.

In the April 1978 decision, the Board denied service 
connection for the cause of the veteran's death.  Among other 
things, it was noted that the appellant contended that the 
heart attack which immediately resulted in the veteran's 
death was caused by hypertension, and that this condition was 
of service origin.  The appellant also contended that the 
veteran's service-connected nervous condition may have been a 
factor in the hypertension.  After reviewing the evidence on 
file, the Board found, in part, that the veteran's 
significant medical history prior to his death included 
hypertensive cardiovascular disease, a myocardial infarction 
in 1969, and a cerebral vascular accident in 1972 with 
residual right hemiplegia, aphasia, and organic brain 
syndrome; that the first clinical evidence of high blood 
pressure was from the 1950's; that the veteran's service-
connected nervous condition was not etiologically related to 
his hypertension; that cardiovascular disease, including 
hypertension, was not present in military service nor in the 
year following active duty; and that the veteran's service-
connected disabilities were not so detrimental to his general 
health as to make him materially less able to resist the 
conditions which caused death.  The veteran's smoking habit 
was not alleged by the appellant to be either the principal 
or a contributory cause of the veteran's death at the time of 
this decision, nor was the veteran's smoking habit considered 
by the Board in reaching its decision.

The appellant sought to reopen her claim of service 
connection for the cause of the veteran's death in February 
1984.  In support of her claim, she submitted VA medical 
treatment records which cover a period from October 1972 to 
January 1977.  Among other things, these records note that 
the veteran was treated for breathing and heart problems on 
various occasions.  For example, in October 1972, the veteran 
was diagnosed, in part, with arteriosclerotic cardiovascular 
disease.  In March 1974 the veteran was treated for 
complaints of a generalized aching in his chest and legs.  
Records from April 1976 note that the veteran had a stroke in 
March 1972, and a second stroke in September 1972.  
Similarly, records from May 1976 note that the veteran had 
multiple cerebrovascular accidents in 1972.  In September 
1976, he was assessed with minimal obstructive lung 
impairment secondary to chronic bronchitis.  It was noted 
that the veteran smoked 2 packs a day, and that he should 
quit smoking.  Records dated in October 1976 noted that the 
veteran continued to have chronic cough, and that he 
continued to cough.  

The appellant also submitted a duplicate copy of the February 
to March 1972 Report of VA Hospitalization.

By a June 1984 rating decision, it was determined that 
service connection for the cause of the veteran's death was 
not established.  The appellant was informed by 
correspondence dated that same month that there was no change 
in the previous determination denying service connection for 
cause of her husband's death.

No further communication was received from the appellant 
regarding her cause of death claim until June 1997, at which 
time she requested that her claim for Dependents and 
Indemnity Compensation (DIC) be reopened.  She asserted that 
the veteran died due to his smoking habit, and that his acute 
myocardial infarction had been aggravated by his chronic 
obstructive pulmonary disease (COPD) and lung condition.  

In support of her claim, the appellant submitted medical 
treatment records which cover a period from September 1976 to 
January 1977.  It is noted that copies of these documents 
were already on file.

On a Tobacco Use Questionnaire, dated in July 1997, the 
appellant reported that the veteran smoked unfiltered 
cigarettes, and that he smoked one to two packs per day, 
every day.  She also reported that he started smoking after 
he enlisted in the military in 1939.  Moreover, she noted 
that the veteran died from acute myocardial infarction.  She 
contended that the veteran was a heavy smoker, and that he 
was addicted to tobacco use.  Additionally, she emphasized 
that while the death certificate stated that the veteran died 
at a hospital, the appellant reported that he actually died 
at home.

By correspondence dated in October 1997, the RO informed the 
appellant that she needed to submit additional evidence to 
support her claim.  The RO informed her that if her claim was 
based upon a direct link between tobacco use in service and 
the veteran's cause of death, then she needed to provide 
medical evidence of a claimed condition, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the cause of death and the tobacco use 
during service.  Further, the appellant was informed that if 
her claim was based upon the veteran becoming dependent to 
nicotine during active service, then she should provide 
medical evidence of the claimed condition, medical evidence 
that nicotine dependency arose in service, and medical 
evidence of a relationship between the cause of death and the 
nicotine dependence.

In the February 1998 rating decision, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death as not well grounded.  Among other things, 
the RO noted that the appellant contended that the veteran's 
death was due to his smoking cigarettes, and that the 
evidence she had submitted showed that the veteran smoked 
cigarettes from 1939 until his death.  However, the RO found 
that no evidence had been received to show that the veteran's 
death was related to cigarettes he smoked while on active 
duty.  

The appellant appealed the February 1998 rating decision to 
the Board.  In her August 1999 Substantive Appeal, the 
appellant contended that the acute myocardial infarction, 
which was the immediate cause of the veteran's death, was due 
to the veteran's addiction to tobacco.  The appellant 
contended that this addiction to tobacco was acquired while 
on active duty and continued until his death.  She maintained 
that the veteran did not smoke until he entered the military 
in 1939.

At her December 1999 personal hearing, the appellant 
contended that the veteran's cigarette smoking contributed to 
his death.  She testified that the veteran smoked a variety 
of different brands of cigarettes, and that he did not smoke 
filtered cigarettes.  Additionally, she noted that the 
veteran had a heart attack in 1969, and a stroke in 1971.  On 
inquiry, she testified that several doctors had attributed 
the veteran's smoking to his death, including Dr. Futrale.  
She testified that she had evidence and statements at her 
home that were pertinent to her claim.  Further, she 
testified that the veteran did not smoke or drink until after 
he entered military service.  However, by the time the 
appellant met the veteran in 1943, he was already smoking 3 
to 4 packs per day.  The appellant testified that the veteran 
remained a heavy smoker up until his death.  She testified 
that he tried to quit, but without success.  It is noted that 
the appellant's representative requested that the benefit of 
the doubt be taken into consideration with the appellant's 
claim.


Legal Criteria.  Despite the finality of a prior decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service-connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Lay assertions of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well-grounded.  Grottveit, 5 Vet. App. at 
93.

In a precedent opinion of the VA General Counsel, it was 
concluded that (1) a determination of whether nicotine 
dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).  In a later precedent opinion of the 
General Counsel, it was determined that secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion further noted that the VA Undersecretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  VAOPGCPREC 19-97 (May 13, 1997); see also 
Davis v. West, 13 Vet. App. 178 (1999).


Analysis.  Initially, the Board notes that the additional 
evidence submitted by the appellant regarding the veteran's 
tobacco use, and its relation to his death, is "new" as it 
was not before the Board at the time of the prior April 1978 
decision.  Further, since the veteran's tobacco use was not 
considered at the time of the April 1978 decision, the Board 
notes that this additional evidence does tend to provide "a 
more complete picture" of the circumstances surrounding the 
veteran's death.  See Hodge at 1363.  Accordingly, the Board 
finds that the additional evidence submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  In short, 
new and material evidence has been presented.  See 38 C.F.R. 
§ 3.156(a).

Adjudication of the appellant's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Pursuant to the holding of Elkins, supra, the Board must now 
determine whether the veteran's claim is well-grounded.

In the instant case, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is not well grounded.  

As an initial matter, the Board notes that nothing on file 
shows that the appellant has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, her contentions regarding the cause of 
the veteran's death do not constitute competent medical 
evidence.

The appellant's account of the veteran's tobacco use, 
including the assertion that he began smoking cigarettes 
after he entered military service, is presumed credible for 
the purpose of determining whether her claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Further, the medical 
records on file confirm that the veteran smoked during and 
after service.  However, no competent medical evidence has 
been presented that the veteran's tobacco use was the 
principal or contributory cause of his death from acute 
myocardial infarction.  Even if the Board were to assume that 
the veteran's tobacco use was the principal or contributory 
cause of his death, the appellant has testified that the 
veteran was heavy smoker after his discharge from service and 
up to his death.  The effect of the veteran's post-service 
smoking, as an intercurrent cause, is relevant to the 
question of etiology between in-service smoking and his cause 
of death.  Thus, a competent medical opinion that the 
veteran's smoking in service was the principle or 
contributory cause of his death is necessary in order to well 
ground the appellant's claim.  Davis, 13 Vet. App. at 183; 
VAOPGCPREC 2-93.  As no such evidence is on file, the 
appellant's claim is not well grounded.  Id.; see also Caluza 
at 506.

The Board also finds that the appellant has not submitted a 
well grounded claim for secondary service connection for the 
cause of the veteran's death due to nicotine addiction.  
Although the appellant has testified that the veteran began 
smoking during service, no competent medical evidence has 
been presented showing that the veteran acquired nicotine 
dependence in service or that the veteran was nicotine 
dependent prior to his death.  While a medical profession 
might render such an opinion after the veteran's discharge 
from service, based on past medical history, no such opinion 
is on file other than the appellant's own contentions.  As 
stated above, it has already been determined that she is not 
qualified to render a competent medical opinion.  Therefore, 
her claim is not well grounded.  See Davis at 184; see also 
VAOPGCPREC 19-97.

By this decision the Board does not intend to convey a lack 
of sympathy toward the appellant.  However, the simple fact 
is that she has no submitted the evidence necessary for a 
well grounded claim of service connection for the cause of 
the veteran's death is not well grounded and must be denied.  
As the appellant has not submitted the evidence necessary for 
a well-grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  Here, the Board notes that 
the RO informed the appellant of the evidence necessary to 
well ground her claim by the October 1997 correspondence.  
The Board acknowledges that the appellant indicated at her 
December 1999 personal hearing that she had additional 
evidence which was pertinent to her claim.  However, as noted 
above, the record was held open for thirty days following 
this hearing in order to provide the appellant with the 
opportunity to present this evidence.  No additional evidence 
appears to have been submitted by the appellant.





ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

